Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to: Amendments filed on March 23rd, 2022
This action is made Final.
Claims 1-20 are pending claims.
Applicants amended claims 1, 11, and 20.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al, US# 8,205,010 B1 (hereinafter Black) in view of Stachura, US PG PUB# 2020/0150938 A1 (hereinafter Stachura) and in further view of Patel et al., US PG PUB# 2014/0136937 A1 (hereinafter Patel).
As for independent claim 1:
Black shows a tangible processor-readable medium including instructions executable by one or more processors, and when executed operable for: 
determining one or more characteristics of an organization of a data structure of a server-side data storage mechanism (Black shows a determining directives specifying spreadsheet formatting information including columns headings, entry format, and restrictions based on template in 5:29-43); 
using the one or more characteristics to specify one or more relationships between client-side worksheets of a client-side spreadsheet, such that the one or more relationships are specified in accordance with the organization of the data structure (Black shows determining list of data and corresponding details regarding data in 5:29-43 and crating spreadsheet headings , columns, and populated data entries formatted based on directives specifying spreadsheet formatting information in 5:29-52. Black also shows obtaining template in software system server via web interface); 
While Black shows creating a spreadsheeting and obtaining data from a server, Black does not specifically show using the one or more characteristics for automatically constructing a client-side spreadsheet and generating client-side-worksheets. In the same field of endeavor, Stachura teaches using the one or more characteristics for automatically constructing a client-side spreadsheet and generating client-side-worksheets in 0012-0013 and 0050. Stachura also teaches determining one or more characteristics of an organization of a data structure of a server-side data storage mechanism in 0010. Both Black and Stachura teach analyzing data and a user interface. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify Black to incorporate the teaching of Stachura, automatically construct a spreadsheet and generate worksheets (Stachura, 0050).
While Black and Stachura shows creating spreadsheet and obtaining data from a server, Black and Stachura do not specifically show employing the one or more relationships to facilitate one or more operations on data of the data structure via the client-side spreadsheet. In the same field of endeavor, Patel teaches employing the one or more relationships to facilitate one or more operations on data of the data structure via the client-side spreadsheet in 0005, 0017, and 0053, 0056. Black, Stachura, and Patel teach a spreadsheet and user interface. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify Black and Stachura to incorporate the teaching of Patel, thus allow facilitating the data available Web functions of the spreadsheet application to the user (Patel, 0058).
As for dependent claim 2:
Black - Stachura - Patel suggests the tangible processor-readable medium of claim 1, wherein employing further includes: facilitating the one or more operations on data of the data structure responsive to user input provided via one or more User Interface (UI) controls of the client-side spreadsheet (Stachura, 0010-0014 and Patel, 0059 see user interface control).
As for dependent claim 3:
Black - Stachura - Patel suggests the tangible processor-readable medium of claim 2, wherein the one or more UI controls include an Upload control (Stachura, 0098, Black, 2:21-46 and see controls in Patel, 0059, 0044).
As for dependent claim 4:
Black - Stachura - Patel suggests the tangible processor-readable medium of claim 2, wherein the one or more UI controls include a Download control (Black, 2:21-46 and Patel, 0059, 0044, Stachura 0128).
As for dependent claim 5:
Black - Stachura - Patel suggests the tangible processor-readable medium of claim 1, wherein the one or more operations include one or more CRUD (Create, Read, Update, Delete) operations (Black, 2:47-59, see a plurality of operations including download and Patel, 0042, Stachura, 0046).
As for dependent claim 6:
Black - Stachura - Patel suggests the tangible processor-readable medium of claim 5, wherein the one or more operations include one or more custom actions (see customs actions as taught by Patel 0042).
As for dependent claim 7:
Black - Stachura - Patel suggests the tangible processor-readable medium of claim 1, wherein employing further includes: using the one or more relationships to selectively synchronize data in the client- side worksheets with data of the data structure (Patel, see function marketplace and communication in 0047-0050).
As for dependent claim 8:
Black - Stachura - Patel suggests the tangible processor-readable medium of claim 1, wherein the organization of the data structure includes a hierarchy of data objects; wherein the hierarchy of data objects includes a tree structure; and wherein the one or more relationships between the client-side worksheets are described, at least in part, by the tree structure or a portion thereof (Black 5:29-43 and Patel, 0042-0044, 0092).
As for dependent claim 9:
Black - Stachura - Patel suggests the tangible processor-readable medium of claim 8, wherein the one or more relationships match one or more associations between one or more data objects of the data structure, such that the client-side worksheets are related as a hierarchy of worksheets, wherein the hierarchy of worksheets is based on the hierarchy of data objects (Patel, 0042-0044, 0092).
As for dependent claim 10:
Black - Stachura - Patel suggests the tangible processor-readable medium of claim 9, wherein employing includes traversing the hierarchy of worksheets to selectively implement one or more actions specified in one or more of the worksheets to thereby perform actions specified in the one or more worksheets on corresponding data objects of the hierarchy of data objects (Patel, 0005, 0017, and 0053, 0056).
As for independent claim 11:Claim 11 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
As for dependent claims 12-19:Claims 12-19 contain substantial subject matter as claimed in claims 2-10 and are respectfully rejected along the same rationale.
As for independent claim 20:Claim 20 contains substantial subject matter as claimed in claim 1 and is respectfully rejected along the same rationale.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Office refers applicants to MPEP 2123 and the last Office Action mailed on 12/24/2022 Pg. 5, where the Office Action states the entire reference is cited and specific cited sections of the reference are not limiting in any way.  Any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
Reference is made to MPEP 2144.01 - Implicit Disclosure
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Applicants assert Black does not teach determining one or more characteristics of an organization of a data structure of a server-side data storage mechanism; show using the one or more characteristics for automatically constructing a client-side spreadsheet and generating client-side-worksheets (Applicant’s Remarks, Pg. 6)
The Office respectfully disagrees. 
It is noted that the previous Office Action shows Black shows determining one or more characteristics of an organization of a data structure of a server-side data storage mechanism in 5:29-43. In the cited section Black shows determining directives specifying spreadsheet formatting information including columns headings, entry format, and restrictions based on template. Additionally, Stachura also shows the above limitation in 0010. Moreover, the amended limitation using the one or more characteristics for automatically constructing a client-side spreadsheet and generating client-side-worksheets was not presented in the last Office Action. At this time independent claim 1 is not in condition for an allowance.
Claims 11 and 20 contain similar subject matter as claim 1 and therefore are not in condition for an allowance as well.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673. The examiner can normally be reached M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175